Citation Nr: 1142734	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  04-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include asbestosis, chronic obstructive pulmonary disease, and/or emphysema.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied service connection for asbestosis, emphysema, and chronic obstructive pulmonary disease (COPD).  In November 2003, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 2004.

In June 2007, the Veteran presented sworn testimony during a Travel Board hearing in Newark, New Jersey, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a September 2009 decision, the Board denied service connection for a chronic respiratory disorder, to include asbestosis, COPD, and/or emphysema.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued a memorandum decision, setting aside the Board's September 2009 decision and remanding the issue of entitlement to service connection for a chronic respiratory disorder to the Board.  The appeal was returned to the Board for action consistent with the March 2011 Court remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claim of entitlement to service connection for a chronic respiratory disorder, consistent with the Court remand.

The Veteran has been afforded multiple VA examinations to determine the etiology of his claimed respiratory disorder.  However none of the VA examinations of record are adequate to decide the claim.  Specifically, the December 2002 and February 2005 VA examinations failed to provide nexus opinions.  Additionally, the most recent VA examination, dated in December 2008 with a June 2009 addendum opinion, failed to provide an adequate rationale for the examiner's opinions.  Further, the examiner failed to provide an opinion on the etiology of the Veteran's asbestosis, in light of the diagnosis of asbestosis during the appeals period, and did not comment on the two positive private physicians' opinions.  In light of these deficiencies, the VA examinations of record are not adequate to render a decision on entitlement to service connection for a chronic respiratory disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim.").  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a chronic respiratory disorder, to include asbestosis, COPD, and/or emphysema, must be remanded for a new VA examination and opinion.

Finally, as the case is being remanded, the Veteran should be afforded another opportunity to submit any records relating to civil litigation regarding asbestos exposure.

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Copies of any outstanding VA treatment records from the East Orange VA Medical Center, or any other VA facilities identified by the Veteran, should be obtained and added to the claims folder.

Copies of any outstanding private medical records, inpatient or outpatient, should be obtained and added to the claims folder.

2.  The Veteran should be asked whether he has ever participated in any civil litigation regarding asbestos.  If the Veteran responds in the affirmative, he should be asked to provide relevant releases of information for all documentation, legal or medical, regarding such litigation.  He should also be asked to provide copies of any such documentation that is in his possession.

3.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed respiratory disorder due to inservice asbestos exposure.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  A complete history should be obtained from the Veteran and considered by the examiner.  All indicated tests and studies should be obtained.

The examiner should specifically state whether diagnoses of asbestosis, COPE, and/or emphysema are currently present or have been at any time since the Veteran filed his claim in September 2002.

The examiner must state whether it is at least as likely as not that the Veteran has a chronic respiratory disorder that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including his presumed inservice exposure to asbestos.  In making his or her opinions, the examiner should disregard post-service asbestos exposure and tobacco use at any time during the Veteran's life.

The examiner should specifically comment on: (1) the December 2002 VA examination report diagnosing the Veteran with pulmonary asbestosis, (2) the November 2004 private physician letter linking the Veteran's COPD to asbestos exposure in service, (3) the Veteran's contention at his June 2007 Board hearing that he was diagnosed with emphysema in service, and (4) the August 2009 private physician's letter linking the Veteran's lung changes to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for a chronic respiratory disorder, to include asbestosis, chronic obstructive pulmonary disease, and/or emphysema, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

